Citation Nr: 0501115	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of $438 in 
VA compensation benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco Texas.  The RO 
found that the veteran was entitled to waiver of recovery for 
$1,394 in overpayments, but not for a remaining sum of $438.  
The veteran seeks a waiver of recovery of the remaining $438 
owed to VA.


FINDINGS OF FACT

1.  The veteran has acted without fraud, misrepresentation, 
or bad faith.

2.  It would be against equity and good conscience to enforce 
the debt of $438 against the veteran, and the veteran wound 
not be unjustly enriched by the waiver of recovery of this 
debt.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of $438 
in compensation benefits are met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed.

Background

The veteran retired from active military service on April 31, 
1999, after over 20 years of service.  

In May 1999, after retiring from the Armed Forces, the 
veteran applied for VA service-connected compensation 
benefits.  In his application, he named his then- current 
wife and his two children as dependents.  

By a VA letter dated April 3, 2000, the veteran was informed 
that he had been awarded VA compensation benefits at the 40 
percent rate, effective June 1, 1999, at a beginning rate of 
$459 per month.  He was informed that the effective date for 
benefits was June 1, 1999, because by law VA could only begin 
paying benefits one month after the award of such benefits.  
In print no more conspicuous than that on the rest of the 2 
1/2-page notice letter, the veteran was advised that he was 
being paid additional benefits for his current wife, and that 
he should let VA know right away if there was any change in 
the status of his dependents.  He was also informed by a 
separately titled section on "How to Complete Your Claim for 
Dependents."  He was advised that if the RO did not receive 
the dependent information within one year, VA would not be 
able to pay him any "back benefits."  He was further 
informed that VA would withhold a portion of his compensation 
temporarily in order to sort out whether his receipt of 
military retired pay precluded payment of compensation 
benefits.  He was informed that although military retirement 
pay was taxed, VA compensation benefits were not.

On April [redacted], 2000, the veteran signed a consent form agreeing 
to a divorce from his then-current wife, and on April [redacted], 
2000, the veteran's signed consent form was filed with a 
local court.   However, there is no legal document of record 
indicating the date that the divorce became effective.  
Information received from the veteran indicates that the 
veteran's children remained in his care after the divorce.

Reports of contact on April [redacted], 2000, indicate that the 
veteran informed the RO by telephone of the correct dates of 
birth of his children.  The older child was 20 and not 
currently in school, so he did not claim her as a dependent; 
while the younger child was young enough to be included as a 
dependent. 

By a letter dated April [redacted], 2000, the RO informed the veteran 
that his monthly compensation had been increased, with a 
beginning rate of $482 for the month of July 1999, because a 
dependent child had been added to his disability compensation 
award.  He was again informed that benefits for retired pay 
may be withheld, but was not informed that he should inform 
VA of any change in status of his dependents.  Nothing in the 
letter indicated that the spouse to whom he had consented to 
a divorce four days earlier was still considered a current 
dependent.  Nothing in the reports of contact indicate that 
he was currently identifying the former spouse, apparently 
"former" as of that day, as a dependent.  

The veteran has asserted that he informed the service 
department of the April 2000 divorce immediately, and that he 
believed that upon informing the service department that VA 
would be informed also.  He had apparently been receiving 
retirement pay from the service department while waiting 
until April 2000 for VA's initial decision as to whether he 
was entitled to VA compensation benefits.
 
In April 2003, the veteran submitted a new status of 
dependents form, with the accompanying and above-discussed 
consent to divorce filed with a local court on April [redacted], 
2000.  He indicated to VA for the first time that he divorced 
his former wife on April [redacted], 2000, and further indicated that 
he had remarried on April [redacted], 2002.  He claimed as dependents 
his two children, and two additional children of his new 
wife.  

In a June 2003 Administrative Decision, the RO held that for 
VA compensation benefits purposes a common-law marriage 
existed between the veteran and his new wife from January 
2001 forward.  

In a July 2003 decision, the RO revised the veteran's 
compensation benefits to reflect that he had become divorced 
in April 2000, resulting in an overpayment of benefits to 
him.  He was further informed that benefits were being 
withheld while a determination as to how military retirement 
pay would affect his VA compensation benefits.  Additionally, 
as of May 1, 2003, the month after he informed VA of his 
change in marital status, he was to receive increased VA 
compensation benefits as a veteran with 5, rather than 2, 
dependents.  

In July 2003, the veteran was informed that he owed VA $1,832 
in overpayment of compensation benefits.  

Later in July 2003, the veteran submitted a financial status 
report.  The report indicated that he was $6,874 in debt, 
$4,875 of which was past due.  The bulk of past-due debt was 
$3,900 in past-due federal taxes, to be paid to the Federal 
Government in $100 installments.  His additional debt was 
$1743 remaining on a $23,000 car loan for a car he bought in 
1997, while serving in the military, to be paid at a rate of 
$375 a month; $715 on a loan from VA for purposes of helping 
him to maintain his car while he traveled 50 miles a day to 
and from school to VA vocational rehabilitation training; and 
$500 owed to a bank to pay for overdraft protection.    

In August 2003, the RO found that though the veteran appeared 
to have acted in good faith, he was to some degree at fault 
for failing to keep VA fully informed as to his status of 
dependents.  Because the veteran would have been due $1,394 
in additional benefits for support of a dependent spouse from 
January 2001 through June 2003 had his dependent information 
been reported on a timely basis, it was considered not unjust 
to waive $1,394 in debt accrued to VA.  However, the RO 
declined to waive $438 in benefits for the period form May 
2000 to January 2001, during which no valid marriage was in 
effect but for which he had received additional compensation 
as though he had a dependent spouse.

Law and Regulations

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  "Bad 
faith" involves unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 
1.965(b)(2).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran knew or should have known that he was to update 
VA as to the status of his dependents over time.  However, it 
appears that the veteran did not fail to act for purposes of 
fraud, misrepresentation, or in bad faith, but merely lacked 
appropriate diligence in providing VA with updated 
information.  The veteran appears to have been caught in a 
perfect storm of an award of VA compensation benefits and a 
divorce, and a consequent alteration in his military 
retirement pay status and a change in his dependents, all 
occurring between April 3, 2000, and April [redacted], 2000.  The 
reports of contact on April [redacted], 2000, indicate that the 
veteran did convey honest information when asked about his 
current dependents.  Additionally, VA notices as to what he 
should do in terms of reporting dependents were less than 
perfect.  The April [redacted], 2000, RO letter did not inform him 
that his ex-wife (apparently "ex" as of that exact day) was 
still considered a dependent or that he should inform VA as 
to any changes in his dependents.  Furthermore, as the RO 
noted, had the veteran timely informed VA of all changes in 
the status of his dependents, he would have been entitled to 
greater, not lesser, VA compensation benefits beginning in 
February 2001.  Still, the veteran was to some degree at 
fault in creation of the debt of $438.

However, for several reasons, the Board finds that the 
equities weight heavily in favor of the veteran.  The first 
and perhaps least significant reason mitigates against a 
finding of unjust enrichment -- due to the date of his 
discharge, the last day of April, or April 30, 1999, as it is 
mechanically applied under the law in conjunction with the 
date of his application for benefits (received May 11, 1999), 
the earliest effective date for which he was entitled to 
receive VA benefits was June 1, 1999, a full month after his 
discharge from service.  As result, due to this least 
favorable result possible under the law, he forewent $482 in 
VA benefits, an amount greater than the debt that at issue in 
this case.  

Second, again regarding unjust enrichment, although he 
submitted his claim for benefits in May 1999, he was not 
awarded benefits until April 2000 (effective June 1, 1999), 
causing him to wait for much-needed compensation benefits.  
This may even have resulted in the thousands of dollars in 
back-taxes he now owes the Federal Government, but the Board 
need not rely on or make any such finding here.  (While 
military retirement benefits are taxable, VA compensation 
benefits paid in lieu of military retirement benefits are not 
taxable).  

Third, again regarding the matter of unjust enrichment, if 
the veteran had timely informed the RO of the change in 
status of dependents, he would not only have received an 
additional $1,394 based on his new dependent spouse, which 
forms the basis of a waiver granted by the RO in this amount, 
but would have been in receipt of additional further 
compensation based on the two additional dependent children 
she brought into the household.  On balance, as a result of 
his delay in providing up-to-date dependent information, he  
appears to have harmed rather than benefited himself and his 
family financially, to the net, though very minor, financial 
benefit of the government.  This appears to hold true even 
after including the waiver of recovery of an overpayment of 
$438 sought in this case in the equation

Fourth, turning to the matter of financial hardship, the 
Internal Revenue Service, which has much greater access to 
the veteran's financial details than does VA, has seen fit to 
allow the veteran to pay $4,000 in back-taxes in $100 monthly 
installments, reflecting a determination of an independent 
and expert branch of government that the veteran is in a 
state of significant financial difficulty.  Lastly, and also 
relevant to the matter of financial hardship, the veteran's 
monthly income falls proportionately far short of his monthly 
expenses, which consist of providing for himself, his wife, 
and four children; a not excessive monthly car loan payment, 
with the bulk of the debt now paid-off, for a car purchased 
while he was on active duty; a loan from VA to help him 
maintain his car during travel for VA vocational 
rehabilitation purposes; back-taxes; and a fee owed a bank 
for overdraft protection.  

From the evidence of record, it appears that the veteran is 
under significant financial pressure, to the point of having 
problems paying $4,000 in past-due taxes, but is making an 
earnest attempt to pay his debts, and in the meantime is 
attempting to improve his ability to care for his family 
through VA vocational rehabilitation.  Under these general 
circumstances, and in light of the many other mitigating 
circumstances described above, the Board finds that it would 
be against equity and good conscience to enforce recovery of 
the debt of $438 against the veteran.  Accordingly, a waiver 
of recovery of an overpayment of $438 in VA compensation 
benefits is warranted.


ORDER

A waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $438 is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


